— Judgment unanimously affirmed. Memorandum: The overwhelming weight of the evidence supports the conviction of burglary in the second degree and criminal mischief in the fourth degree. Defendant failed to preserve for review the issue of prosecutorial misconduct and we decline to reach the issue in the interest of justice. Further, the court properly exercised its discretion in precluding defendant from placing the accomplice on the stand for the sole purpose of permitting the jury to witness the exercise of his privilege against self-incrimination (see, People v Thomas, 51 NY2d 466, 472-473). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Burglary, 2nd Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Fallon, JJ.